Exhibit 10.12

 
EMPLOYMENT AGREEMENT
 
AGREEMENT made as of the 25th day of May, 2007, by and between Jerry Katzman,
MD, an individual residing in Ft. Lauderdale, FL (hereinafter referred to as
"Executive") and THE AMACORE GROUP, INC., a Delaware corporation with offices in
Tampa, Florida (hereinafter called the "Company").
 
WITNESSETH
 
WHEREAS, the Company desires to retain the services of Executive to render his
services to Company on the terms and conditions hereinafter set forth; and
 
WHEREAS, Executive is agreeable to rendering such services to the Company on the
terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
1.    Employment Term, Duties and Acceptance
 
(a)              Company hereby retains Executive as Company's Chief Medical
Officer for a period of three (3) years, commencing on the date hereof (the
"Employment Period"), subject to earlier termination as hereinafter provided, to
render his services to Company upon the terms and conditions herein contained,
in such executive capacity. In such executive capacity, Executive shall report
and be responsible to the Company's Chief Executive Officer and the Company's
Board of Directors.
 
(b)             Executive hereby accepts the foregoing employment and agrees to
render his services to Company on a full-time basis in such a manner as directed
by the Company's Chief Executive Officer as to reflect Executive's best efforts
to the end that the Company's operations are properly managed. In furtherance of
Executive performing the duties assigned to him under this Agreement, the
Company agrees to provide Executive with a support staff reasonably required by
Executive so as to enable him to carry out such duties.
 

 
 

--------------------------------------------------------------------------------

 



 
2.    Compensation
 
(a)           During the first year of the term of this Agreement, Executive
shall receive compensation of $360,000 per year.  This compensation may, at
Executive's election, be accrued, in whole or in part. Executive's compensation
shall be payable in accordance with the general payroll practices of the Company
as are from time to time, in effect, less such deductions or amounts as shall be
required to be withheld by applicable law or regulation. On each yearly
anniversary date of the execution of this Agreement (hereinafter sometimes
called the "Anniversary Date," in each yearly instance) the Board of Directors
shall review the services provided by Executive to determine the amount that
Executive's salary shall be increased for the forthcoming yearly period. Such
increase shall be no less than an amount equal to the percentage increase in the
Consumer Price Index or such other similar index reflective of the cost of
living increase in the Orlando, Florida metropolitan area from the beginning of
yearly period to the end of the yearly period with respect to the Consumer Price
Index applicable to the said metropolitan area, times Executive's base
compensation in effect during the said yearly period. The sum resulting by way
of this increase to the Executive's base compensation shall, for the then
immediately succeeding period be considered the Executive's base compensation.
The Board of Directors shall also determine on an annual (fiscal or calendar
year, as the case may be) basis, the amount, if any, of bonus or incentives to
be paid to Executive. Provided, however, that Executive shall receive a special
bonus ("special bonus") in an amount equal to one (1) percent of the Company's
pre-tax profits from the preceding year (as determined by the application of
generally accepted accounting principles), up to the first one- million dollars
of such profits; plus an additional sum equal to two, and (2) percent of the
Company's pre-tax profits for all sums over one-million dollars The special
bonus shall be paid within thirty (30) days following determination thereof,
which determination shall be made as soon as practicable.
 
(b)           Executive agrees to sell such shares he may own in the Company
that were granted to him by the Company (as opposed to being purchased by him
from another source) only in accordance with the then existing Rule 144 selling
formula for shares held more than one year but less than two years. Unless
otherwise directed by the Company, Executive agrees to sell such shares only
through Mr. Joe Sanders, a registered broker, or through such other broker or
brokerage company designated by the Company.
 



 
2

--------------------------------------------------------------------------------

 



(c)            Executive shall be entitled to reasonable paid vacation time,
sick leave and time to attend professional meetings comparable to that offered
the executives in comparable positions.
 
(d)           Executive shall be entitled (subject to the terms and conditions
of particular plans and programs) to all fringe benefits afforded to other
senior executives of the Company, including, but not by way of limitation,
bonuses and the right to participate in any pension, stock option, retirement
and, unless otherwise covered by a group policy (as opposed to an individual
policy owned and paid for by Executive and/or his wife and/or a company of which
either of them own 100% of stock), major medical, group health, disability,
relocation reimbursement, and other employee benefit programs made generally
available, from time to time, by the Company. The Company also agrees to obtain
and pay the premiums for life, travel and accident insurance (with a double
indemnity provision).
 
(e)            Company shall pay or reimburse Executive for reasonable expenses
incurred in the performance of his services under this Agreement during the
Employment Period, upon presentation of expense statements, vouchers or such
other supporting documentation as may reasonably be required.
 
3.    Disability
 
(a)    Upon the disability, as defined in subparagraph 3(b) hereof, of Executive
during the Employment Period, Company may, in its sole discretion, terminate
Executive's employment; provided that if the Company elects to so terminate
Executive's employment, Executive shall be entitled to receive, accrued but
unpaid salary, expense reimbursement and bonuses, the proceeds of any disability
insurance policy plus an amount from the Company monthly which, when added to
the amount received by the Executive from any disability policy in effect for
the Executive at the time of his disability will equal the Executive's salary
for a twelve-month period following the date of termination, as if the
termination had not occurred. Such termination shall have no effect on the
Company's obligation to pay the special bonus referred to hereinbefore.
Provided, however, in the event Executive partially perform and discharge the
duties previously performed by him for Company, nothing herein shall prevent the
Executive from continuing his duties in a part-time capacity, at a level of
Compensation to be determined at that time.
 

 
3

--------------------------------------------------------------------------------

 



(b)            For purposes of this Agreement the term "disability" shall mean
Executive's inability to continue to materially and substantially perform and
discharge the duties previously required of him on behalf of the Company for an
aggregate period exceeding three (3) consecutive months within any twelve (12)
month consecutive period.
 
(c)             In the event of a dispute between the parties as to what
constitutes a disability, such dispute shall be finally determined by a person
mutually agreed upon by Executive and Company. If a mutually acceptable person
cannot be selected, such designations shall be made by Executive and Company
each choosing a person, which person shall then mutually select a third person
(collectively called the "panel"). The panel's determination shall be made by
majority vote and such determination shall be deemed binding and conclusive. The
parties agree to fully cooperate with whatever procedures and examinations may
be required in order to allow the panel to make its determination.
 
4.    Termination of Employment
 
(a) (i) In the event Fifty (50) Percent or more of the equity securities or all
or substantially all of the assets of the Company are acquired by any single
person or identifiable group, as defined by the applicable rules and regulations
under the Security and Exchange Act of 1934, as amended and in the further event
that Executive's employment is terminated, by either the Company or the
Executive, within twelve (12) months following such event, except if such
termination is by reason of "cause" (as that term is defined at paragraph 4(c)
hereafter, or (ii) in the event Executive terminates his employment by reason of
the uncured breach of this Agreement by Company ("cause"), then, on the
termination date, Company shall pay (or issue, as the case may be) to Executive
a lump sum amount equal to the aggregate of (i) accrued but unpaid salary, if
any; (ii) accrued but unpaid expenses, if any; (iii) accrued but unpaid bonuses,
if any; (iv) unissued warrants, if any; and (v) the total compensation which
would have been paid to Executive through three full years of compensation from
the date of termination which sum may, at Company's election, be paid in twelve
(12) equal monthly installments. If the Executive intends to terminate his
employment with the company for "cause", the "cause" shall be specified in a
written notice sent by Executive to the Company, and the Company shall be
afforded thirty (30) days or longer, if reasonably required, to cure such
breach, if such breach is capable of being cured.
 

 
4

--------------------------------------------------------------------------------

 



(b)            In the event Fifty (50) Percent or more of the equity securities
or all or substantially all of the assets of the Company are acquired by any
single person or identifiable group, as defined by the applicable rules and
regulations under the Security and Exchange Act of 1934, as amended, all
unvested securities and benefits attributable to the Executive will immediately
vest. In addition, with respect to any securities of the Company or rights to
securities in the Company vesting in Executive as a result of this Article 4,
the Company shall advise Executive by written notice at least four weeks prior
to the Company's filing of one or more registration statements under the
Securities Act of 1933, as amended (or any successor form covering securities)
to be offered and sold to the public generally, and shall, upon request of
Executive, include in any such registration statement such securities of
Executive as he may request. The foregoing shall include common stock of the
Company to which Executive may be entitled by way of his exercise of any stock
options and/or the exercise of warrants.
 
(c)            In the event of misconduct in office by Executive in the
performance of his duties hereunder (which shall hereinafter be referred to as
"Termination for Cause"), Company may terminate this Agreement by giving two (2)
weeks prior written notice to Executive identifying the cause of termination and
specifying the effective date of such termination. If Executive is subjected to
Termination for Cause, then such "cause" shall be specified in such notice and
Executive shall be afforded thirty (30) days or longer, if reasonably required,
to cure such breach, if such breach is capable of being cured. If Executive is
unable to cure or if terminated pursuant to the provisions of paragraph "4.(c)",
Company shall pay to Executive the aggregate of (i) accrued but unpaid expenses,
if any; and (ii) the net salary compensation which would have been paid to
Executive through the date of termination. Furthermore, in that event any
warrants to be issued pursuant to this Agreement, and any options granted
pursuant to plans then applicable to Executive which have not then vested shall
be forfeited as of the termination date.
 
(d)            The failure of Executive's representations herein to be
materially accurate shall give the Company the right to terminate Executive's
engagement.
 
(e)            In the event Executive resigns or is terminated as an employee of
Company, Executive hereby agrees that his position(s) as officer and director of
the Company shall automatically end as of the date of his resignation or
termination of employment.
 



 
5

--------------------------------------------------------------------------------

 



5.    EXECUTIVE REPRESENTATIONS


Executive represents and warrants to the Company that:
 
(a)            He has full right, power and authority to enter into this
Agreement and perform the services and directions given to him by the Company's
Chief Executive Officer, consistent with Executive's position of Chief Financial
Officer, free of any further obligation to any prior employer.
 
(b)            The Executive is not subject to the restrictions of any
restrictive covenants entered into between or among the Executive and other
prior employer(s).
 


6.    CONFIDENTIALITY
 
(a)            Executive agrees to execute Company's standard form of
Confidentiality Agreement as prepared by Counsel to Company.
 
(b)           Executive's covenants contained herein shall survive the
termination or expiration of this Agreement.
 


7.    TERMINATION OF AGREEMENT
 
This Agreement shall, in addition to other provisions affecting termination,
terminate on the occurrence of any of the following events:
 
(a)            Cessation of the Company's business;
 
(b)            Dissolution of the Company; or
 
(c)            The voluntary agreement of the parties hereto.


8.     NOTICES


All notices, requests, demands, deliveries and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed,
postage prepaid, registered or certified mail, return receipt requested to the
parties at the addresses (or at such other address for a party as shall be
specified by like notice) specified on the first page of this Agreement.


 
9.    WAIVER
 

 
6

--------------------------------------------------------------------------------

 



The failure of either party at any time or times to require performances of any
provision hereof shall in no manner effect the right at a later time to enforce
the same. To be effective, any waiver must be contained in a written instrument
signed by the party waiving compliance by the other party of the term or
covenant as specified. The waiver by either party of the breach of any term or
covenant contained herein, whether by conduct or otherwise, in any one or more
instances, shall not be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained in this Agreement.


10.          GOVERNING LAW
 
This Agreement shall be governed by the laws of the Sate of Florida, which shall
have exclusive jurisdiction over any claims or disputes arising from the subject
matter contained herein without regard to any conflict of laws provision.
 
11.         COMPLETE AGREEMENT
 
This Agreement constitutes the complete and exclusive agreement between the
parties hereto which supersedes all proposals, oral and written, and all other
communications between the parties relating to the subject matter contained
herein.
 
12.         SEVERABILITY
 
If any of the provisions of this Agreement are held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
13.         EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS
 
This Agreement may not be assigned, transferred or otherwise inure to the
benefit of any third person, firm or corporation by operation of law or
otherwise, without the written consent by the other party hereto, except as
herein specifically provided to the contrary.
 
14.          MODIFICATION
 
This Agreement may only be amended, varied or modified by a written document
executed by the parties hereto.
 
15.         FURTHER INSTRUMENTS
 

 
7

--------------------------------------------------------------------------------

 



The parties hereto agree to execute and deliver, or cause to be executed and
delivered, such further instruments or documents and take such other action as
may be required to effectively carry out the transactions contemplated herein.
 
16.         INDEMNIFICATION
 
Except for a claim, demand, suit, action or judgment asserted by Protective
against Executive and/or the Company, in addition to any liability insurance to
be provided the Executive, the Company will indemnify Executive from any and all
claims, demands, suits, actions or judgments which hereafter may by asserted,
instituted or recorded by any person, firm or corporation for the duration of
this Agreement and for a six (6) year period following the termination of said
Agreement as defined in paragraph 4. The foregoing indemnity shall be
enforceable only with respect to claims made against Executive with respect to
all expenses, losses, charges and attorney's fees sustained or incurred by the
Executive in defending any suit, action or other proceeding brought against the
Executive, directly or indirectly, arising out of Executive's employment by
Company.
 
17.         BOARD APPROVAL
 
This Agreement is subject to and conditioned upon the approval of the Company's
Board of Directors.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 25th
day of May, 2007.
 
THE AMACORE GROUP, INC.
         
By: /s/ Clark A. Marcus                                  
By: /s/ Jerry Katzman                              
Clark A. Marcus
Jerry Katzman, MD
Chief Executive Officer
 

 


 
 
 
 
8

--------------------------------------------------------------------------------